OPINION — AG — ** PHYSICIAN — ACCESS TO INFORMATION — PATIENT RECORDS ** UNDER THE TERMS OF 76 O.S. 19 [76-19] AND 76 O.S. 20 [76-20] A PHYSICIAN MAY 'NOT' REFUSE TO PROVIDE COPIES OF MEDICAL RECORDS, OTHER THAN PSYCHIATRIC RECORDS, TO A PATIENT ASKING FOR COPIES OF THEIR OWN RECORDS, UPON PROPER TENDER OF THE STATUTORY EXPENSES FOR PROVIDING SUCH COPIES, AND INSTEAD MERELY MAKE THE PHYSICIAN'S OWN RECORDS AVAILABLE FOR COPYING ON THE PHYSICIAN'S OWN COPYING MACHINE. (FEES, MEDICAL RECORDS) CITE: 76 O.S. 20 [76-20] 76 O.S. 19 [76-19] (MICHAEL SCOTT FERN) (51 O.S. 24A [51-24A] [51-24A] (OPEN RECORD ACTS ?) ** SEE OPINION NO. 95-093 (1996) **